       Case 8:18-cv-02535-TDC Document 17 Filed 03/25/19 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                 BALTIMORE DIVISION

EQUAL EMPLOYMENT OPPORTUNITY                          )
     COMMISSION,                                      )
                                                      )
               Plaintiff,                             )
                                                      )    Civil Action No. 8:18-cv-02535-TDC
               v.                                     )
                                                      )
PROTO CALL COMMUNICA nONS, INC.,                      )
                                                      )
                                                      )
               Defendant.                             )
------------~)

                                      CONSENT DECREE

       This action was instituted by Plaintiff, Equal Employment Opportunity Commission (the

"EEOC" or the "Commission"), against Defendant Protocall Communications, Inc. ("Defendant"

or "Proto call") alleging that Defendant unlawfully discriminated against LaShay Johnson by

denying her reasonable accommodation and discharging her, in violation of Sections 102(a) and

(b) of the Americans with Disabilities Act ("the ADA") of 1990, as amended through the ADA

Amendments of2008, 42 U.S.C.      S 12112(a),(b).   The parties desire to resolve the Commission's

action without the time and expense of continued litigation, and they desire to formulate a plan to

be embodied in a Decree which will promote and effectuate the purposes of the ADA. Defendant

denies the allegations in the Complaint.

       The Court has examined this Decree and finds that it is reasonable and just and in

accordance with the Federal Rules of Civil Procedure and the ADA. Therefore, upon due

consideration of the record herein and being fully advised in the premises, it is ORDERED,

ADJUDGED AND DECREED:
        Case 8:18-cv-02535-TDC Document 17 Filed 03/25/19 Page 2 of 8




                                          Scope of Decree

        1.     This Decree resolves all issues and claims in the Complaint filed by the

Commission in this ADA action which emanated from the Charge of Discrimination filed by

LaShay Johnson. This Decree in no way affects the Commission's right to process any other

pending or future charges that may be filed against Defendant and to commence civil actions on

any such charges as the Commission sees fit.

       2.      This Decree shall be in effect for a period of two years from the date it is entered

by the Court. During that time, this Court shall retain jurisdiction over this matter and the parties

for purposes of enforcing compliance with the Decree, including issuing such orders as may be

required to effectuate the purposes of the Decree.

        3.     This Decree, being entered with the consent of Plaintiff and Defendant, shall not

constitute an adjudication or finding on the merits of the case, nor shall it constitute or be

construed as an admission of liability or wrongdoing by Defendant.

                                          Monetary Relief

       4.      Within ten days of entry of this Decree, Defendant shall pay monetary relief in the

total amount of $31,000, representing $10,000.00 in back pay, $20,000.00 in compensatory

damages, and $1,000 in attorneys' fees owed to LaShay Johnson. Defendant shall administer

proper withholdings from the back pay portion for taxes and required employee contributions for

FICA and Medicare. Defendant's required employer contributions for FICA and Medicare are

separate from, and shall not be deducted from, the payment. The checks will be sent directly to

Johnson, and a photocopy of the checks and related correspondence will be emailed to the EEOC

Trial Attorney Jess Unger at jess.unger@eeoc.gov. After the end of the year, Defendant will



                                                  2
       Case 8:18-cv-02535-TDC Document 17 Filed 03/25/19 Page 3 of 8




issue to Johnson a 2019 United States Internal Revenue Service Form W-2 for the back pay and

a Form 1099 for the compensatory damages and attorneys' fees.

                                         Injunctive Relief

       5.      Defendant, its officers, agents, servants, employees, successors, and all persons

acting or claiming to act in its behalf and interest hereby are enjoined from denying reasonable

accommodations to qualified individuals with disabilities and violating the provisions of the

ADA, and related regulations, including the following provisions:

       No covered entity shall discriminate against a qualified individual on the basis of
       disability in regard to ... discharge of employees .... and other terms, conditions, and
       privileges of employment.

42 U.S.C. ~ 12112(a).

       [TJhe term 'discriminate against a qualified individual on the basis of disability' includes
       ... not making reasonable accommodations to the known physical or mental limitations
       of an otherwise qualified individual with a disability ....

42 U.S.C. ~ 12112(b)(5).

                               Written ADA Policies & Procedures

       6.      Within 60 days of the entry of this Decree, Defendant will maintain written

policies which address the prohibition of disability discrimination under the Americans with

Disabilities Act. The written policies shall address Defendant's duty to reasonably accommodate

qualified individuals with disabilities and shall contain procedures for employees requesting

reasonable accommodations under the Americans with Disabilities Act. Defendanfwill distribute

a copy of the written policies and procedures described above to all of its employees, and shall

distribute either a paper copy or electronic version of the written policies and procedures to all

employees hired thereafter within ten business days of the commencement of their employment.

If Defendant's handbook is circulated to employees in electronic form, an individual

                                                  3
        Case 8:18-cv-02535-TDC Document 17 Filed 03/25/19 Page 4 of 8




acknowledgement        of receipt of the handbook, acceptance,   and comprehension   of the ADA

policies & procedures must be required of each employee.

                                               ADA Training

        7.         Within two months from the entry of this Decree, and every year thereafter for the

duration of this Decree, Defendant will provide all supervisors or managers and all individuals

with human resources responsibilities       with no fewer than two hours of live training on the

requirements      and prohibitions   of the ADA. The ADA training will be conducted by an outside

organization   or law firm approved by the EEOC and shall cover all areas of prohibited ADA

discrimination,     but will include a special emphasis on reasonable accommodation      and the duty to

engage in an interactive process. The training will also include a component on outside resources

which should be consulted in considering reasonable accommodations,          including but not limited

to the Equal Employment        Opportunity Commission,    the Job Accommodation      Network (a service

of the Office of Disability Employment        Policy of the U$. Department of Labor), and the

Disability and Business Technical Assistance Centers. Defendant will maintain attendance

records identifying the name and job title of the attendees at each session. Defendant will

forward to EEOC a copy of the attendance records from the training session within five business

days.

        8.         Within two months from the entry of this Decree and within ten business days of

the date of hire and/or promotion of newly hired managers, supervisory personnel, and human

resources personnel, Defendant shall provide such personnel with ADA training. The training

will be conducted live or in DVD, Video, or Computer format. The content of the training shall

be the same as that set forth in paragraph 7. Defendant will maintain records identifying the

name and job title of the employees receiving such training, the date of commencement          of each

                                                      4
         Case 8:18-cv-02535-TDC Document 17 Filed 03/25/19 Page 5 of 8




such employee's managerial or supervisory position, and date of training. Every six months, for

the duration of this Decree, Defendant will forward to EEOC a copy of the records regarding

such training.

                                         Notice and Postings

         9.      Within ten business days of entry of this Decree, Defendant will post and cause to

remain posted the posters required to be displayed in the workplace by Commission Regulations,

29 C.F.R. ~ 1601.30, in all places where notices to employees customarily are posted at its

facilities.

         10.     Within ten business days of entry of this Decree, Defendant will post in all places

where notices to employees customarily are posted at its facilities Exhibit A ("Notice to

Employees"). This Exhibit shall be posted and maintained for the duration of the Decree and

shall also be signed by Defendant's CEO with the date of actual posting shown thereon. Should

the Exhibit become defaced, marred, or otherwise made unreadable, Defendant will ensure that

new readable copies of the Exhibit are posted in the same manner as heretofore specified. Within

30 days of approval of this Decree, Defendant shall forward to the Commission's Baltimore

Field Office a copy of the signed Notice (Exhibit A) and written certification that the Exhibit has

been posted and a statement of the location(s) and date of posting.

                                       Monitoring Provisions

         11.     Every six months, Defendant will prepare and submit to the Commission a list of

all individuals who have complained (internally or externally to a government agency) of or

reported any discrimination in employment on the basis of disability during that six-month

period. This list will include each individual's name; home address; home telephone number;

nature of the individual's complaint; name of individual who received the complaint or report;

                                                  5
       Case 8:18-cv-02535-TDC Document 17 Filed 03/25/19 Page 6 of 8




date complaint or report was received; description of Defendant's       actions taken in response to

the complaint or report, including the name of each manager or supervisor involved in those

actions. If no individuals have complained of or reported any discrimination        in employment    on

the basis of disability during that six-month period, Defendant will so inform the Commission's

Baltimore Field Office.

       12.     In addition to the monitoring provisions set forth elsewhere in this Decree, EEOC

may monitor compliance during the duration of this Decree by inspection of Defendant's

premises, records, and interviews with employees at reasonable times. Upon ten business days'

notice by the EEOC, Defendant will make available for inspection and copying any records

requested by EEOC, facilities sought to be inspected by EEOC, and employees sought to be

interviewed by EEOC.

        13.    In the event the Commission believes Defendant has failed to comply with any

provision of this Decree, the Commission     shall:

               a. Notify   Defendant's     counsel    In writing   of the alleged   non-compliance        by

                   certified mail; and

               b. Afford Defendant at least 10 business days after service of the written notice to

                   remedy the alleged non-compliance.

        14.    All materials required by this Decree to be sent to EEOC shall be addressed to:

                           Equal Employment Opportunity Commission
                                      Baltimore Field Office
                              Attention: Jess Unger, Trial Attorney
                                  31 Hopkins Plaza, Suite 1432
                                   Baltimore, Maryland 21201

        16.    The Commission    and Defendant shall bear its own costs and attorneys'       fees.




                                                      6
       Case 8:18-cv-02535-TDC Document 17 Filed 03/25/19 Page 7 of 8




        17.    The undersigned counsel of record in the above-captioned action hereby consent,

on behalf of its respective clients, to the entry of the foregoing Consent Decree.

                                                       Respectfully submitted,

 FOR PLAINTIFF:                                         FOR DEFENDANT:



 lsi Debra Lawrence                                     lsi Kirsten Eriksson
 Debra M. Lawrence                                      Kirsten Eriksson (Bar No. 26884)
 Regional Attorney                                      Miles & Stockbridge P.C.
                                                         100 Light Street
 lsi Maria Salacuse                                     Baltimore, MD 21202-1036
 Maria Salacuse (Bar No. 15562)                         (410) 385-3583
 Supervisory Trial Attorney                             keriksson@milesstockbridge.com

 lsi Jess Unger                                         (Signed by Jess Unger with permission of
 Jess Unger                                             Kirsten Eriksson)
 Trial Attorney

 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION
 Baltimore Field Office
 George H. Fallon Federal Building
 31 Hopkins Plaza, Suite 1432
 Baltimore, MD 21201-2525
 Phone: (410) 209-2763
 E-mail: jess.unger@eeoc.gov




       SO ORDERED.

                                ..,l~.....
        Signed and entered this _~_ day of_~
                                                J~      ~
                                                                .,2019.




                                       Theodore D. Chuang
                                    United States District Ju   e

                                                  7
               Case 8:18-cv-02535-TDC Document 17 Filed 03/25/19 Page 8 of 8
                                                                                 Exhibit A




                                   NOTICE TO EMPLOYEES POSTED
                                  PURSUANT TO A CONSENT DECREE
                                      BETWEEN THE EEOC AND
                                   PROTOCALL COMMUNICATIONS




The Americans with Disabilities Act ("the ADA") makes it unlawful for an employer to discriminate
against qualified individuals with disabilities. The term "discriminate" includes not making
reasonable accommodations to the known physical or mental limitations of an otherwise qualified
individual with a disability. The term "reasonable accommodation" includes modifications or
adjustments which would enable the employee with a disability to enjoy equal benefits and privileges
of employment which are enjoyed by other similarly situated employees without disabilities.

Protocall Communications is committed to complying with the ADA. To that end, it has created and
disseminated procedures which make clear that qualified individuals with disabilities may be entitled
to reasonable accommodation.

As always, employees or job applicants should feel free to report instances of discriminatory treatment
to a supervisor, a manager, or Human Resources, at (301) 361-1113 at any time. We have established
policies and procedures to promptly investigate any such reports and to protect the person making the
reports from retaliation, including retaliation by the person allegedly guilty of the discrimination.

Individuals are also free to make complaints of employment discrimination directly to the Equal
Employment Opportunity Commission's Baltimore Field Office at the George H. Fallon Federal
Building, 31 Hopkins Plaza, Suite 1432, Baltimore, Maryland 21201 or by calling 1-800-669-4000/
TTY (410) 962-6065. General information may also be obtained on the Internet at www.eeoc.gov.



                                                     CEO
                                                     Protocall Communications


Date Posted:
